Title: From John Adams to John Peter De Windt, 22 November 1814
From: Adams, John
To: De Windt, John Peter



Dear Sir
Quincy November 22nd. 1814

Had I known where to direct my aim, I should have shot at you long ago: but hit or miss I will now hazard a . But to quit this nude figure, for which nothing but my connections with Sportsmen, or perhaps the military fashions of the times, could apologize, let me return to simple style. And tell you plainly that I have nothing to write, but what you already know, except as hereafter excepted. As to public affairs, I could write you nothing, unless I should transcribe the descriptions of Plans from Ovid & Milton; But these you already have by heart. If you think it worth while, to give me any hints of the Politics of New York, & dare to do it, I will thank you.
Be pleased to present my best respects to your Father and Mother, and love to your Sisters. Tell them, I love them all, unsight, unseen, not only as your relations, but for their kindness to my tender, my delicate, my lovely Caroline.
Tell Caroline that I advise her; that I beseech her, and if that is not enough, I enjoin it upon her by the authority of a Grand Father, not to forget her french; but especially to keep a journal. This advice I shall not cease to repeat, to all my Grand Children, & Great Grand Children of which third generation, I have a pleasant prospect of a plentiful crop. NB. conceal this from Caroline; she will be shocked. Whatever parts of this letter, you may think jocular I pray you to consider every expression of kindness, to you, to Caroline, to your Mother & Sisters, as the Sober and sincere sentiments of your affectionate friend
John Adams.
NB. Tell Caroline, Susan is very good; she takes my letters to copy, with a placid countenance, no frowns, no knitting of the eye brows; but very amiable.

